t c memo united_states tax_court joseph c gallagher petitioner v commissioner of internal revenue respondent docket no 18928-16l filed date joseph c gallagher pro_se kirsten e brimer and daniel c munce for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all rel- evant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold two notices of intent to levy the irs issued the notices in an effort to collect trust fund recovery penalties tfrps assessed against petitioner for six calendar quarters during the sole issue for decision is whether the irs settlement officer so abused her discretion in declining to accept a dollar_figure offer-in-compromise oic respon- dent has moved for summary_judgment on this question and we will grant his motion background the following facts are based on the parties’ pleadings respondent’s mo- tion and petitioner’s opposition including the attached affidavits and exhibits petitioner resided in new jersey when he filed his petition petitioner was the sole shareholder of tabor acoustical inc tabor a new jersey corporation that encountered financial difficulties it became delinquent on its employment_tax liabilities for the six quarters in question the irs assessed tfrps against petitioner under sec_6672 having determined that he was a re- sponsible person required to collect and pay over the withheld employment_taxes the aggregate amount of the assessed penalties exceeds dollar_figure on date in an effort to collect these unpaid liabilities the irs sent petitioner two letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing stating that he sought a collection alternative he did not indicate an intention to challenge his underlying liability for any quarter in question after receiving petitioner’s case an so from the irs appeals_office con- firmed that the tfrps had been properly assessed and that all other requirements of applicable law and administrative procedure had been met during the ensuing year the cdp hearing was put on hold to enable the so to determine whether peti- tioner’s account should be placed into currently not collectible status and to enable petitioner to try to sell his principal_residence the so scheduled a telephone cdp hearing for date she informed petitioner that in order for her to consider a collection alternative he needed to supply a form 433-a collection information statement for wage earn- ers and self-employed individuals supporting financial information a copy of hi sec_2012 tax_return and proof of estimated_tax payments for on date petitioner submitted all of the requested information during the cdp hearing petitioner expressed interest in an oic and on oc- tober he submitted a form_656 offer_in_compromise after reviewing 2one letter listed an unpaid income_tax_liability for that liability has since been paid in full and is not at issue here this offer the so informed petitioner that it was probably not processable see internal_revenue_manual irm pt date listing failure to submit required initial payment as a basis for rejecting oic petition- er then decided to submit a 24-month oic that would not require a down payment in date petitioner submitted a revised form_656 in which he of- fered to make installment payments for months for a total of dollar_figure that of- fer was transmitted to the irs office in plantation florida for evaluation in mid- petitioner received a form_2751 proposed assessment of trust fund recov- ery penalty proposing additional tfrp assessments for certain calendar quarters in and in date petitioner’s oic was assigned to a new offer specialist in jacksonville florida who asked him to submit additional financial information and completed income_tax returns for and petitioner provided some of the requested documentation in date after reviewing all of petitioner’s fi- nancial information the offer specialist in date informed the so that she re- commended rejection of petitioner’s proposed oic because his reasonable collec- tion potential rcp was dollar_figure far exceeding his offer of dollar_figure the so afforded petitioner an opportunity to dispute the specialist’s compu- tations in date he submitted additional financial information and contended that the specialist had miscalculated his net realizable equity in assets the so agreed and reduced his net equity in assets from dollar_figure to dollar_figure she deter- mined the lower value by reducing the value of certain rental properties and by eliminating half the value of the assets petitioner held jointly with his wife the so further determined that petitioner’s share of future household disposable in- come was dollar_figure after subtracting his wife’s share of their income and expenses taking all of this into account the so determined that petitioner’s rcp was dollar_figure dollar_figure dollar_figure in date the so informed petitioner that his dollar_figure offer would be re- jected because it was substantially below his recalculated rcp petitioner then submitted another oic offering to pay dollar_figure to compromise his tfrp liabili- ties for and as well as for and on date the so informed petitioner that his new oic would be rejected because it remained sub- stantially below his recalculated rcp she allowed petitioner to submit another offer but he chose not to do so on date the so closed the case and issued petitioner a notice_of_determination sustaining the proposed levies petitioner timely petitioned this court for review of the notice_of_determination in date respondent filed a motion for summary_judgment which petitioner timely opposed on date the court issued an order directing respondent to file a response addressing the application of sec_6751 to the tfrps in ques- tion in light of this court’s opinion in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 respondent filed a response attaching a declaration from counsel and a form_4183 rec- ommendation re trust fund recovery penalty assessment this form shows that the initial determination of the tfrps by revenue_officer ro naidas was ap- proved in writing by group manager corcoran whose signature is typed on the form 3because of an apparent typographical error the notice_of_determination states that petitioner’s rcp was dollar_figure the documentation in the administra- tive record shows that his recalculated rcp was dollar_figure see 127_tc_68 holding that irs was not bound by apparent typographical error in notice_of_determination discussion i summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we find that no material facts are in dispute and that this case may appropriately be adjudicated summarily where as here there is no challenge to the amounts of the taxpayer’s un- derlying liabilities we review the irs determination for abuse_of_discretion 4petitioner did not challenge his liability for the tfrps during the cdp hearing or in his petition he is thus precluded from challenging those liabilities here see rule b any issue not raised in the assignments of error shall be deemed to be conceded 140_tc_173 continued 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis in deciding whether the so abused her discretion in sustaining the proposed levies we review the record to determine whether she properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection of tax- es with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 sec_7122 authorizes the irs to compromise an outstanding tax liabil- ity on grounds that include doubt as to collectibility the ground that petitioner urged see sec_301_7122-1 proced admin regs the secretary may compro- mise a tax_liability on this basis where the taxpayer’s assets and income render full continued a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs collection unlikely id para b conversely the irs may reject an oic when the taxpayer’s rcp exceeds the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir generally appeals officers are directed to reject any offer substantially below the taxpayer’s rcp unless special circumstances justify acceptance of such an offer see fairlamb v commissioner tcmemo_2010_22 revproc_2003_71 sec_4 2003_2_cb_517 we do not independently assess the reasonableness of the taxpayer’s pro- posed offer rather our review is limited to ascertaining whether the decision to reject his offer was arbitrary capricious or without sound basis in fact or law murphy t c pincite we do not substitute our judgment for the so’s as to the acceptability of any particular offer see eg johnson t c pincite petitioner first contends that the so erred in declining to consider his tfrp liabilities for and those liabilities were not properly before the ap- peals office because the irs had not yet sent petitioner a collection notice ad- vising him of his hearing rights for those periods see 142_tc_259 in any event the irs had not issued petitioner at the time he filed his petition a notice_of_determination for or we thus lack jurisdiction to consider them see eg 92_tc_729 aff’d 935_f2d_1282 3d cir 83_tc_626 anson v commissioner tcmemo_2010_119 99_tcm_1504 petitioner next contends that the so miscalculated his rcp he does not dispute the so’s determination that his share of future household disposable in- come was dollar_figure rather he focuses on the so’s recalculation of his net equity in assets employing the customary quick sale methodology see irm pt dollar_figure date the so calculated petitioner’s asset equity as dollar_figure then reduced this amount by because his wife a non-liable party had a ownership_interest in the assets combining asset equity of dollar_figure with future income of dollar_figure the so determined that petitioner’s rcp was dollar_figure 5we do have jurisdiction to review an so’s rejection of an oic that encom- passes liabilities for both cdp years and non-cdp years see eg sullivan v commissioner tcmemo_2009_4 indeed that is precisely the situation here the so considered petitioner’s tfrp liabilities for and as well as his tfrp liabilities exceeding dollar_figure for the and cdp years in evalu- ating his global oic of dollar_figure we clearly have jurisdiction to consider and in the text we do consider whether the so abused his discretion in rejecting that of- fer what we lack jurisdiction to do is to consider any challenge to petitioner’s un- derlying tax_liabilities for the non-cdp years 6petitioner asserts that the so erred in failing to adjust his rcp to account for the fact that his wife is a non-liable spouse as explained in the text the so fully accounted for that fact petitioner contends that the so overvalued one of his business_assets an llc that held various rental properties according to petitioner the so should have assigned zero asset value to this llc because it was an asset used for the production_of_income see irm pt dollar_figure date if an so deter- mines that an asset is necessary for the production_of_income it may be appropri- ate to adjust the income or expense calculation to account for the loss of in- come stream if the asset were either liquidated or used as collateral to secure a loan id pt dollar_figure date but the irm advises sos to make no ad- justment to income and to include the asset equity in the taxpayer’s rcp if the asset is not producing income ibid see id pt date on the form 433-a that petitioner submitted to the so the only income he reported consisted of pension and social_security payments he reported no in- come associated with the llc mentioned above the so therefore did not abuse her discretion in including the equity value of that llc in her rcp calculation petitioner also contends that the irs abused its discretion by taking too long to evaluate his offers petitioner submitted multiple oics which were considered by multiple irs officials in multiple irs locations although this process was protracted petitioner has not identified any prejudice that he suffered apart from a great deal of stress and disruption for himself and his family stress and dis- ruption often accompany tax controversies and do not justify setting aside otherwise appropriate irs collection actions absent a showing of special circumstances appeals officers are directed to reject offers substantially below the taxpayer’s rcp where the oic is premised on doubt as to collectibility clifford v commissioner tcmemo_2014_248 108_tcm_597 petitioner’s final offer of dollar_figure was substantially be- low his rcp of dollar_figure the so did not abuse her discretion in rejecting that offer sec_6330 and a required the so to verify that all applicable legal and administrative requirements had been met one potentially applicable_requirement is that imposed by sec_6751 which provides no penalty under this title shall be assessed unless the initial determination of such assess- ment is personally approved in writing by the immediate supervisor of the indi- vidual making such determination or such higher level official as the secretary may designate 7petitioner contends that the irs misapplied refunds from and to a tfrp liability for neither petitioner’s tfrp liability nor his refunds for or are currently before us regardless sec_6402 allows the irs to credit an overpayment against any liability owed by a taxpayer see 112_tc_46 boyd v commissioner tcmemo_2000_16 in blackburn v commissioner t c __ date the irs argued that sec_6751 does not apply to tfrps at all we found no need to decide that question because the record included a form_4183 reflecting supervisory ap- proval of the tfrps in question we determined that the form_4183 was suffic- ient to enable the so to verify that the requirements of sec_6751 had been met with respect to the tfrps assuming the irs had to meet those require- ments in the first place here respondent submitted a declaration that attached a form_4183 show- ing that the tfrps assessed against petitioner had been approved in writing by group manager corcoran the immediate supervisor of ro naidas in blackburn we held that an actual signature is not required the form need only show that the tfrps were approved by the ro’s supervisor accordingly we find there to be a sufficient record of prior approval of the tfrps in question to reflect the foregoing an appropriate order and decision will be entered for respondent
